ORDER
This matter came before a hearing panel of this court pursuant to an order that directed both parties to appear and show cause why the issues raised should not be summarily resolved.
The plaintiffs, Thomas J. McAfee and his father, Paul V. McAfee, appealed from the entry of summary judgment in favor of defendant, John J. O’Hare (O’Hare), for damages sustained in a collision involving Thomas J. McAfee and O’Hare.
After hearing oral argument by counsel and examining the memoranda filed by the parties, we are of the opinion that O’Hare’s original action, which resulted in a default judgment entered against Thomas J. McAf-ee, constitutes res judicata which bars McAfee from litigating in the present proceeding, following Zalobowski v. New England Teamsters and Trucking Industry Pension Fund, 122 R.I. 609, 410 A.2d 436, 437-38 (1980). Accordingly we believe the trial justice was correct in granting summary judgment in favor of O’Hare.
Consequently the plaintiffs’ appeal is denied and dismissed. The summary judgment entered in favor of the defendant is affirmed.
Entered as an Order of this Court this 26th day of March 1992.
FAY, C.J., and MURRAY, J., did not participate.